Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
As discussed below, the Applicant's arguments filed 01/19/2021 have been fully considered.

Claim Rejections
35 USC 103
Square v. Cooper
On page(s) 6 of the Response, the Applicant asserts that that when a primary reference already solves the problem there is no reason to modify it with a secondary reference. See e.g. Square, Inc. v. Cooper, IPR2014-00158, Paper No. 8, at 30 (15 May 2014) dismissing an obviousness challenge where the primary reference already had the capabilities that the secondary reference).
The Examiner disagrees with the Applicant’s argument. 
First, the Applicant’s amendments render this argument moot. Second, the Applicant failed to explain why the motivation is invalid under the standard set forth by KSR (See MPEP 2144). Thus, the Applicant’s arguments are unpersuasive. 

Stein Teaches Away
On page(s) 6 of the Response, the Applicant asserts that the primary reference (Stein) teaches away from using an air or gas bearing.
The Examiner disagrees with the Applicant’s argument. 
Stein does not teach away from the use of air or gas bearings, it merely describes air bearings as inferior to water bearings. A prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness; however, "the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In reGurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). As identified by the Applicant, Stein discloses a
turbocompressor according to the invention with the features of claim 1 has the advantage that a sliding bearing is provided for the shaft, which has comparatively low coefficients of friction and also allows speeds of up to 300,000 rev / min. The turbocompressor according to the invention provides that water is provided in the sliding bearing as a liquid for reducing friction. According to the invention, a hydrostatic or hydrodynamic water bearing of the shaft is thus provided in the housing of the turbocompressor. The thus formed hydrostatic or hydrodynamic bearing of the shaft is superior to simple bearings and reaches the desired high speeds. The viscosity of water is about two orders of magnitude greater than that of air, so that the necessary bearing surfaces are significantly smaller than the bearing surfaces that would have to be provided in an air bearing. By using water, the air supplied to the fuel cell cannot be contaminated with oil either. (Stein Para [0005]). Emphasis added by Examiner

In Para [0005], Stein asserts that air bearings are inferior to hydrodynamic (water) bearings because they require larger bearing surfaces. Thus, Stein does not teach away but merely states that hydrodynamic bearings are preferred to air bearings.

Current Objections and Rejections
Claim Objections
Informalities
Claim(s) 14 is/are objected to because of the following informalities: 
 1) Amend claim 14 as follows:
14. (New) The device according to claim 13, wherein a shaft seal on a compressor side is omitted [[since]].
	
35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE102011087601 to Stein et al. (Stein) in view of US Patent 4786238 to Glaser et al. (Glaser).
Claim 1
Regarding Claim 1, Stein discloses [a] device for air supply of a fuel cell (See Stein fuel cell 22), comprising:
a motor (See Stein electric machine 10);
a shaft (See Stein shaft 6);
(See Stein turbine wheel 13) of a turbocharger (See Stein turbocompressor 1) configured to be driven by an exhaust gas flow of the fuel cell (See Stein lines 21-23);
a compressor (See Stein compressor 2) of the turbocharger that is drive-effectively connected via the shaft to both the turbine and the motor; and
a mounting of the shaft is formed by one of a gas-lubricated mounting (See Stein Para [005], Stein discloses the use of both air bearings and water bearings),
Stein discloses all of the essential features of the claimed invention except 
wherein after a gas for the gas-lubricated mounting has flowed through the gas-lubricated mounting, the gas is fed to an inlet of the compressor and an air-lubricated mounting, wherein the air for the lubrication is extracted after the compressor.
However, Glaser teaches 
wherein after a gas for the gas-lubricated mounting has flowed through the gas-lubricated mounting, the gas is fed to an inlet of the compressor and an air-lubricated mounting (See Glaser return passage 132), wherein the air for the lubrication is extracted after the compressor (See Glaser passage 64 or passage 130).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Glaser 1) providing pressurized air to the gas mounted bearings from the compressor because compressor air is a convenient source of pressurized air and 2) return the air from the gas mounted bearings to the compressor inlet because the compressor inlet provides a lower pressure than any point within the bearing (See Glaser Col. 7 lines 45-49).

Claim 2
Regarding Claim 2, Stein, as modified by Glaser, discloses [t]he device according to claim 1, wherein the motor is an electric motor (See Stein electric machine 10) arranged between the compressor and the turbine (See Stein Fig. 1).

Claim 3
Regarding Claim 3, Stein, as modified by Glaser, discloses [t]he device according to claim 2, wherein a stator (See Stein stator 11) of the motor with its stator windings is arranged around about the shaft of the turbocharger, wherein the shaft is formed as a part of a rotor (See Stein rotor 9) of the motor.

Claim 4
Regarding Claim 4, Stein, as modified by Glaser, discloses [t]he device according to claim 1, wherein the mounting of the shaft on the compressor is formed by one of a gas-lubricated radial bearing and an air-lubricated radial bearing (See Stein Para [005], Stein discloses the use of both air bearings and water bearings).

Claim 5
Regarding Claim 5, Stein, as modified by Glaser, discloses [t]he device according to claim 1, wherein the mounting of the shaft on the turbine is formed by one of a gas-lubricated radial bearing and an air-lubricated radial bearing (See Stein Para [005], Stein discloses the use of both air bearings and water bearings).

Claim 6
Regarding Claim 6, Stein, as modified by Glaser, discloses [t]he device according to claim 1, wherein the shaft is mounted on an axial thrust bearing (See Stein thrust bearing 21) by a thrust ring (See Stein not numbered) that is one of formed by the shaft and attached to the shaft bearing.

Alternatively, regarding Claim 6, Stein, as modified by Glaser, discloses [t]he device according to claim 1, except wherein the shaft is mounted on an axial thrust bearing by a thrust ring that is one of formed by the shaft and attached to the shaft bearing.
However, Glaser teaches 
wherein the shaft is mounted on an axial thrust bearing (See Glaser thrust bearing 57) by a thrust ring (See Glaser thrust bearing foils 58) that is one of formed by the shaft and attached to the shaft bearing.
Both Stein and Glaser disclose thrust bearings Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Glaser to substitute Stein’s hydrodynamic bearings, including the thrust bearing, with Glaser’s air bearings because air bearings are an alternative to water bearings (See Stein Para [0005]), provide cooling for the bearings (See Glaser Col. 6 lines 28-31), and eliminate the need for a separate water pump. 

Claim 9
Regarding Claim 9, Stein, as modified by Glaser, discloses [t]he device according to claim 1, wherein the shaft is formed in one piece in an axial direction (See Fig. 1 Stein shaft 6).

Claim 10
Regarding Claim 10, Stein, as modified by Glaser, discloses [t]he device according to claim 1, wherein the device is configured to provide air for the fuel cell (See Fig. 1 Stein Fig. 1 and lines 112-114), which is part of a fuel cell system (See Fig. 1 Stein fuel cell system 23), 
Stein, as modified by Glaser, discloses all of the essential features of the claimed invention except 
via which electric drive power is provided for a consumer.
However, the manner of operating the device does not differentiate apparatus claim from the prior art (See MPEP 2114 II).

Claim 11
Regarding Claim 11, Stein, as modified by Glaser, discloses [t]he device according to claim 1, wherein the fuel cell is operated with hydrogen (See Stein line 14).

Claim 12
Regarding Claim 12, Stein, as modified by Glaser, discloses [t]he device according to claim 10, except wherein the electric drive power is provided for the consumer in a power range of >100 kW.
However, the manner of operating the device does not differentiate apparatus claim from the prior art (See MPEP 2114 II).

Claim 13
Regarding Claim 13, Stein, as modified by Glaser, discloses [t]he device according to claim 11, except further comprising one of a tight shaft seal by sealing air, piston ring, labyrinth, and membrane seal is provided on a turbine side.
However, Glaser teaches further comprising one of a tight shaft seal by sealing air, piston ring, labyrinth (See Glaser labyrinth seal 34), and membrane seal is provided on a turbine side.
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Glaser to use labyrinth seals to limit the escape of gases from the wheel housings into the central section of the turbocompressor 10 (See Glaser Col. 2 lines 44-48).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US DE102011087601 to Stein et al. (Stein) in view of US Patent 4786238 to Glaser et al. (Glaser) as applied to claim 6, in further view of US Patent 3740163 to Schinnerer et al. (Schinnerer).
Claim 7
Regarding Claim 7, Stein, as modified by Glaser, discloses [t]he device according to claim 6, except wherein the thrust ring of the axial thrust bearing has a diameter that is one of a same as a diameter of a compressor wheel of the compressor and slightly larger than the diameter of the compressor wheel of the compressor.
However, Schinnerer teaches wherein the thrust ring of the axial thrust bearing has a diameter that is one of a same as a diameter of a compressor wheel of the compressor and slightly larger than the diameter of the compressor wheel of the compressor (See Schinnerer Fig. 4 thrust bearing 24).
motivated by Schinnerer to modify Stein’s thrust bearing as claimed because it is a known technique used to improve similar devices in the same way. (See MPEP 2143 I. (C))

Claim 8
Regarding Claim 8, Stein, as modified by Glaser, discloses [t]he device according to claim 6, except wherein the axial thrust bearing is arranged on the shaft in an axial direction out of a center either on a compressor side or on a turbine.
However, Schinnerer teaches wherein the axial thrust bearing is arranged on the shaft in an axial direction out of a center either on a compressor side or on a turbine side (See Schinnerer Fig. 4 thrust bearing 44).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Schinnerer to modify Stein’s thrust bearing as claimed because it is a known technique used to improve similar devices in the same way. (See MPEP 2143 I. (C))

Allowable Subject Matter
Claims 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0600-1600. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDWARD BUSHARD/
Examiner, Art Unit 3746
Monday, January 25, 2021

/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746